Case. 7:21-mj-00964 Document 1 Filed on 05/06/21 in TXSD Pagé 1of2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT United States District Court

Southern District of Texas
: FILED

 

 

 

 

for the :
Southern District of Texas : MAY 06 2021 ma
United States of America . Nathan Ochsner, Clerk #
Jesse Aleman (1984/USA) CaseNo. 7:21mj964-1
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 5, 2021 in the county of Hidalgo in the
-_ Southern District of Texas , the defendant(s) violated:
Code Section © Offense Description .
21 USC §952 — legal Importation of a Controlled Substance / Approximately 97.90

Kilograms of Methamphetamine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

a Continued on the attached sheet. —

/s/ Cesar Robles
Complaint authorized by: AUSA Peter Brostowin Complainant's signature

 

Cesar Robles, HS! Special Agent
Printed name and title

 

Submitted by reliable electronic means, sworn to and
attested to telephonically per Fed. R. Cr. 4.1, and
probable cause found on:

Date: 05/06/2021 at 7:10 a.m Ly ———~__

udge 's signature
. McAllen, Texas . MagjStrate Judge J. Scott Hacker
City and state: Va

/ Printed name and title
 

Case 7:21-mj-00964 Document 1 Filed on 05/06/21 in TXSD Page 2 of 2

Attachment “A”

I, Cesar Robles, am a Special Agent of the United States Homeland Security Investigations (HSI)
and have knowledge of the following facts. The facts related in this attachment do not reflect the
totality of information known to me or other agents/officers, merely the amount needed to establish
probable cause.

1.

On May 5, 2021, Jesse ALEMAN (hereinafter ALEMAN), a Citizen of the United States, ~
entered the United States in a white Ford F150 truck through the Hidalgo, Texas Port of Entry
(POE) from Mexico. ALEMAN was the driver and registered owner of the vehicle.

After primary inspection Customs and Border Protection Officers (CBPO) referred ALEMAN
and the vehicle to secondary inspection. During secondary inspection, a CBP K-9 narcotics
detection team conducted a free air inspection on the vehicle which resulted in a positive alert
for the odor of controlled substance(s) emanating under the truck bed on the driver’s side. The
vehicle was X-rayed, revealing anomalies in the truck bed and the gas tank.

A physical search of the truck’s bed was conducted, and 60 cellophane packages were
discovered on both sides of the sidewalls of the truck bed. CBPOs field tested the substance
inside the packages which tested positive for properties and characteristics of .
methamphetamine. A total of 39.28 kilograms of crystal methamphetamine was discovered.

The fuel tank of the truck was also removed revealing a separate compartment containing 34
vacuum sealed bags of a liquid. The liquid was field tested and tested positive for properties
and characteristics of methamphetamine. A total of 58.62 kilograms of liquid
methamphetamine was discovered.

Homeland Security Investigations (HSI), Special Agents responded to assist in the
investigation. The HSI SAs and a CBPO interviewed ALEMAN who admitted he knew he
was transporting drugs from Mexico into the United States. ,
